MOSCO WITZ, District Judge.
This action was brought to recover the sum of $252,054.92 on a promissory note. A jury trial was waived. A counterclaim was interposed based upon fraud on the part of the officers of the Harriman National Bank in the sale of its own stock.
Defendant purchased 100 shares of stock of the bank on certain misrepresentations made by Harriman. These shares of stock sold to the defendant were sold out of the Harriman Securities Corporation’s suspense account. The amount of the price was credited to the securities corporation.
Defendant by way of relief requests that the bank take back the shares of its own stock and pay to the defendant the purchase price of these shares. This relief cannot be granted. Awotin v. Atlas Exchange Nat. Bank, 295 U.S. 209, 55 S. Ct. 674, 79 L.Ed. 1393.
The bank was not permitted to sell stock. If it attempted to do. so, a person dealing with it would have no recourse for any loss that might occur. There can be no relief in this case.
Judgment for the plaintiff.
Settle findings and decree on notice.